Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-35 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 26, 30, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovici (US 2015/0113540 A1)	in view of Iyer (US 2012/0278120 A1).
As to claim 21, Rabinvici teach substantially as claimed including a method comprising:

a plurality of tasks to be executed on a distributed computing system, each task having a respective set of resource requirements (This weight is used in conjunction with other details to determine which task is the most deserving to receive CPU next, paragraph [48]; The contrast in different tasks' virtual runtimes in the red-black tree will influence not only which task will run next, but how long a given task will be allowed to run, once it is given access to CPU, [57]);
generating, using the first task scheduler, a proxy task having a common set of resource requirements (Database System implementations is that the SLES 11
scheduler can group tasks that have something in common together at

the operating system level, paragraph [34]);

scheduling, using second task scheduler, an execution of the proxy task on the distributed computing system (the Teradata Priority Scheduler manages the share assignments for the control groups representing Teradata Database work, based on choices made by the administrator at setup time. High priority workloads will be represented by control groups with a greater number of shares compared to low priority workloads … When an administrator, or external program such as Teradata Priority Scheduler, applies a different number of shares to different control groups at the same level in the tree structure, as shown in FIG. 5, then that will influence priority differences for the tasks within those control groups, paragraphs [42] - [43]); receiving, by the first task scheduler, an additional task to be executed on the distributed computing system, the additional task having the common set of resource requirements (This weight is used in conjunction with other details to determine which task is the most deserving to receive CPU next, paragraph [48]; The contrast in different tasks' virtual runtimes in the red-black tree will influence not only which task will run next, but how long a given task will be allowed to run, once it is given access to CPU, [57]); and 
scheduling an execution of the additional task on the distributed computing system, wherein scheduling the execution of the additional task on the distributed computing system comprises including, by the first task scheduler, the additional task in the proxy task (The Linux scheduler makes this decision of what task to run next by means of a .


Rabinvici does not teach receiving, by a first task scheduler, a plurality of tasks; generating, using the first task scheduler, a proxy task comprising a subset of the tasks, the subset of the tasks having a common set of resource requirements. However, Iyer teaches receiving, by a first task scheduler, a plurality of tasks(receiving a user input, such as by the user "dragging" the task in the first schedule and "dropping" it into the second schedule, paragraphs [48]-[54]); generating, using the first task scheduler, a proxy task comprising a subset of the tasks, the subset of the tasks having a common set of resource requirements (Various embodiments include specific characteristics of proxy tasks and their use in creation of cross-schedule dependencies. When a cross-schedule dependency is created between two tasks in different schedules, the system can create two proxy tasks, one corresponding to each schedule, and can also create the dependencies between the appropriate task and proxy tasks to indicate cross-schedule dependency, paragraphs [24]- [28]; system creates two proxy tasks that reference the other schedule and task. In the example of FIG. 2B, Proxy Task B1 218 is created in Schedule A 210, that points to "Task B1: Schedule B". Similarly. Proxy Task A1 228 is created in Schedule B 220, that points to "Task A1: 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of generating, using the first task scheduler, a proxy task comprising a subset of the tasks, the subset of the tasks having a common set of resource requirements as taught by Iyer into Rabinovici to allow efficiency creating, managing, and executing project schedules, among other functions, including the scheduling of tasks.
As to claims 26 and 31, they are rejected for the same reason as claim 21.


As to claims 25 and 35, the subset of the tasks are not visible to the second task scheduler as individual tasks (Database System implementations is that the SLES 11 scheduler can group tasks that have something in common together at the operating system level, paragraph [34]).

As to claim 30, it is rejected for the same reason as claim 25.



Claims 22, 23, 27, 28 and 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovici (US 2015/0113540 A1)in view of Iyer (US 2012/0278120 A1) further in view of Minor (US 2016/0328269 A1).
As to claims 22 and 32, Rabinovici and Iyer do not teach discontinuing, by the first task 
However, Minor teaches discontinuing, by the first task scheduler, an inclusion of further tasks in the proxy task after a predetermined period of time after the generation of the proxy task (stop accepting the tasks with the identical resource requirements by the proxy after a predetermined period of time to allow the lower level scheduler to schedule tasks associated with different resource requirements, paragraph [48]).


It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of discontinuing, by the first task scheduler, an inclusion of further tasks in the proxy task after a predetermined period of time after the generation of the proxy task as taught by Minor   into Rabinovici and Iyer to allow	the lower level scheduler to schedule other tasks, which have associated with different resource requirements.
As to claim 27, it is rejected for the same reason as claim 22.
As to claims 23, 28 and 33, Minor teaches preventing an inclusion of further tasks in the proxy task by the first task schedule after a predetermined period of time after the generation of the proxy task (stop accepting the tasks with the identical resource requirements by the proxy after a predetermined period of time to allow the lower level scheduler to schedule tasks associated with different resource requirements, paragraph [48]).
Claims 24, 29 and 34are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovici (US 2015/0113540 A1)in view of Iyer (US 2012/0278120 A1) Further in view of Radmilac (US 20100325637 A1).
As to claims 24, 29 and 34, Rabinovici and Iyer do not teach scheduling the execution of the proxy task on the distributed computing system comprises: identifying, by the second task scheduler, a set of resources of the distributed computing system satisfying the common set of resource requirements; controlling, by the second task scheduler, the set of resources to execute the proxy task.
However, Radmilac teaches: identifying, by the second task scheduler, a set of resources of the distributed computing system satisfying the common set of resource requirements (If the request is still not satisfied after reallocating resources among all of the schedulers 22 in process 12, then resource manager 18 oversubscribes (i.e., shares) resources among multiple schedulers 22 beginning with the schedulers 22 with the lowest priorities 44A until the request is satisfied. Resources may be shared by two or more lower priority schedulers 22 until sufficient resources become available to satisfy the request of the newly created scheduler, paragraphs 48]- [50]; then resource manager 18 makes resource allocation changes as indicated in a block 79 by removing resources from schedulers 22, adding resources to schedulers 22, and/or sharing resources that are idle in schedulers 22 that have only the minimum number of resource, paragraph [71]); and controlling, by the second task scheduler, the set of resources to execute the proxy task (Each scheduler 22 is configured to schedule tasks for execution by processing resources using execution contexts, paragraph [20]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of identifying, by the second task .

Allowable Subject Matter
The following claim 21 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 21 presented to applicant for consideration and amended other independent claims similar as proposed claim 21 would put the application in condition for allowance.
Reasons for Allowance
Claims 1, 3-8 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2017/0286187 A1discloses decrease to the current quota 210 reflects the occurrence of the conflict and the adjustment that may be desirable to reduce the number of threads allowed to concurrently execute in the critical section.
US 2007/0256058  discloses An analyzing means for analyzing the source schemes provided by the client to create target schemes, analyzing the business logic in the source application to create workflow diagrams that represent the source application processes, identifying the code segment in the source application and analyzing the target to generate the target architecture and the technology associated with it; A setting up means for generating custom knowledge base where the existing KB i reviewed for particular migration and in case of no such KB exist, a custom KB is created; A processing means for conversion of source code in 
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … based on hardware resource expansion schedule information which defines hardware resources of the second computer in each of a plurality of migration phases, determines migration feasibility of a program in hardware resources used in each migration phase and decides the migration phase for migrating each of the plurality of programs in order from a first migration phase of the plurality of migration phases and in order of the calculated migration priority; wherein when the first computer determines that the program, which has been modified so that the program to be executed is operable in the second computer, has been ported to the second computer and that the second computer has completed execution of the ported program without delay. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Reasons for Allowance
Claims 1, 3-8 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2017/0286187 A1discloses decrease to the current quota 210 reflects the occurrence of the conflict and the adjustment that may be desirable to reduce the number of threads allowed to concurrently execute in the critical section.
US 20150334041 A1
 discloses many elements of a web page may be called by a JavaScript execution. While some web page elements (e.g., HTML page, graphics, etc.) may be easily identified for pushing, elements referred to by a JavaScript execution may not be trivially resolved without executing the JavaScript. JavaScript could be executed on the proxy server 110, but this may cause memory constraint issues, problems with synchronizing execution state between the client 120 and the proxy server 110, and more. Thus, resources in a web page usually fetched by a client 120 may be recorded over time, and this data may be used to speculatively push these common resources to the client 120 prior to client 120 request.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … based on hardware resource expansion schedule information which defines hardware resources of the second computer in each of a plurality of migration phases, determines migration feasibility of a program in hardware resources used in each migration phase and decides the migration phase for migrating each of the plurality of programs in order from a first migration phase of the the program, which has been modified so that the program to be executed is operable in the second computer, has been ported to the second computer and that the second computer has completed execution of the ported program without delay. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

21. (Currently amended) A method comprising:
receiving, by a first task scheduler, a plurality of tasks to be executed on a distributed computing system, each task having a respective set of resource requirements;
generating, using the first task scheduler, a proxy task comprising a subset of the tasks, the subset of the tasks having a common set of resource requirements;
scheduling, using second task scheduler, an execution of the proxy task on the distributed computing system;
receiving, by the first task scheduler, an additional task to be executed on the distributed computing system, the additional task having the common set of resource 
discontinuing, by the first task scheduler, an inclusion of further tasks in the proxy task after a predetermined period of time after the generation of the proxy task.
 wherein scheduling the execution of the proxy task on the distributed computing system comprises:
identifying, by the second task scheduler, a set of resources of the distributed computing system satisfying the common set of resource requirements; and
controlling, by the second task scheduler, the set of resources to execute the proxy task.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAMQUY TRUONG/Primary Examiner, Art Unit 2195